           Case 1:20-cr-00565-LGS Document 13 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA                                     :
                                              Plaintiff,      :
                                                              :     20 Cr. 565 (LGS)
                            -against-                         :
                                                              :   SCHEDULING ORDER
 ANTHONY CRUZADO,                                             :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS the parties filed letters dated March 11, 2021, and March 12, 2021,

proposing dates for the production of Rule 16 discovery, a briefing schedule for a motion to

transfer venue, proposing three dates for a pretrial conference, and making an application to

exclude time. (Dkt. Nos. 8 and 12)

         WHEREAS Defendant filed a Motion to Dismiss on March 12, 2021. (Dkt. No. 10) It is

hereby

         ORDERED that the proposed dates are approved in part. The Government shall produce

Rule 16 discovery by March 30, 2021. Defendant’s motion to transfer venue shall be filed by

March 17, 2021. The Government's response, if any, shall be filed by April 1, 2021.

Defendant’s reply, if any, shall be filed by April 8, 2021. It is further

         ORDERED that the parties shall appear for a status conference on April 22, 2021, at

12:00 p.m. It is further

         ORDERED that because the Motion to Dismiss is premised on the assumption that the

case will remain in the Southern District of New York, that motion is denied without prejudice to

renewal in the event the case is not transferred. If the case is not transferred, Defendant may

renew the motion by letter, incorporating by reference the prior filings, and shall include in the
          Case 1:20-cr-00565-LGS Document 13 Filed 03/16/21 Page 2 of 2




letter a joint proposed schedule for the filing of an opposition and reply. It is further

       ORDERED that for the reasons stated in the parties’ March 11, 2021, letter, the Court

finds that the ends of justice served by excluding the time between today and April 22, 2021,

outweigh the best interests of the public and the Defendants in a speedy trial as provided in 18

U.S.C. 3161(h)(7)(A). The time between today and April 22, 2021, is hereby excluded.

       The parties are warned that any discussions regarding the possible disposition of this

matter will not stay the aforementioned schedule.

       The Clerk of the Court is directed to terminate the motions at docket numbers 8, 10, and

12.


Dated: March 16, 2021
       New York, New York
